DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: on line 9, “each vane” should read “the at least one vane” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards US 5,160,252.
Regarding claim 1, Edwards discloses:
A rotary compressor, comprising (see Figs. 1-3 and 8): 
a rotational shaft 44; 
first and second bearings 40, 42 configured to support the rotational shaft 44 in a radial direction (Fig. 2); 
a cylinder 10, 401 disposed between the first and second bearings 40, 42 to form a compression space; 
a rotor 14 disposed in the compression space and coupled to the rotational shaft 44 to compress a refrigerant as the rotor rotates; and 
at least one vane 20, 402 slidably inserted into the rotor 14, the at least one vane coming into contact with an inner peripheral surface of the cylinder 10, 401 to separate the compression space into a plurality of regions (Figs. 1, 8), wherein the at least one vane comprises a pin 30 that extends in an axial direction, wherein at least one of the first bearing and the second bearing 40, 42 comprises a rail groove 50, 52 into which the pin is inserted (Figs. 1, 2, 8), and wherein a radius of curvature Rt of a distal end surface of the at least one vane 402 facing the inner peripheral surface of the cylinder 401 is smaller than an inner diameter 2Rs of the cylinder 401 in an angle range from 40° to 160° in a rotational direction based on a suction completion point (see Fig. 8 and col. 15, l. 24-41, Rt = Rs - Rg).

Regarding claim 2, Edwards discloses:
wherein the distal end surface of the at least one vane 402 is coaxial with the inner peripheral surface of the cylinder 401 in the angle range from 40° to 160° in the rotational direction based on the suction completion point (see Fig. 8).

Regarding claim 8, Edwards discloses:
wherein at least one of the rail groove 50, 52 (“circular annuli” col. 9, l. 45-47) and the inner peripheral surface of the cylinder 401 is formed in a circular shape (“stator circularity”, “true stator profile circularization” col. 15, l. 24-41).
Regarding claim 9, Edwards discloses:
A rotary compressor, comprising (see Figs. 1-3 and 8): 
a rotational shaft 44; 
first and second bearings 40, 42 configured to support the rotational shaft 44 in a radial direction (Fig. 2); 
a cylinder 10, 401 disposed between the first and second bearings 40, 42 to form a compression space; 
a rotor 14 disposed in the compression space and coupled to the rotational shaft 44 to compress a refrigerant as the rotor rotates; and 
at least one vane 20, 402 slidably inserted into the rotor 14, the at least one vane coming into contact with an inner peripheral surface of the cylinder 10, 401 to separate the compression space into a plurality of regions (Figs. 1, 8), wherein the at least one vane comprises a pin 30 that extends in an axial direction, wherein at least one of the first bearing and the second bearing 40, 42 comprises a rail groove 50, 52 into which the pin is inserted (Figs. 1, 2, 8), and wherein a distal end surface of the at least one vane 402 facing the inner peripheral surface of the cylinder 401 is coaxial with the inner peripheral surface of the cylinder 401 in an angle range from 40° to 160° in a rotational direction based on a suction completion point (see Fig. 8).

Regarding claim 10, Edwards discloses:
wherein a radius of curvature Rt of the distal end surface of the at least one vane 402 is smaller than an inner diameter 2Rs of the cylinder 401 in the angle range from 40° to 160° in the rotational direction based on the suction completion point (see Fig. 8 and col. 15, l. 24-41, Rt = Rs - Rg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards US 5,160,252 in view of Takatsu JP 2002-039084.
Regarding claims 3 and 11, Edwards is silent regarding:
wherein an angle between a longitudinal virtual line of the at least one vane and a straight line that passes through a center of the distal end surface of the at least one vane and a center of the rotor is 5° to 20°
Takatsu teaches (see Fig. 1):
wherein an angle θ between a longitudinal virtual line of the at least one vane 4 and a straight line OG that passes through a center G of the distal end surface of the at least one vane 4 (note that the opening center G of vane groove 3 corresponds to the center of the distal end surface of vane 4 when the vane 4 is fully retracted) and a center O of the rotor 2 is 5° to 20° (6.4° to 9.5°, see translation [0028-0030]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Edwards as taught by Takatsu for the advantages of providing smooth sliding of the vane in the vane groove, suppressing the occurrence of chattering, suppressing the wear of the tip of the vane, and reducing noise (Takatsu [0030]). 

Regarding claim 15, Edwards discloses:
A rotary compressor, comprising (see Figs. 1-3 and 8): 
a rotational shaft 44; 
first and second bearings 40, 42 configured to support the rotational shaft 44 in a radial direction (Fig. 2); 
a cylinder 10, 401 disposed between the first and second bearings 40, 42 to form a compression space; 
a rotor 14 disposed in the compression space and coupled to the rotational shaft 44 to compress a refrigerant as the rotor rotates; and
at least one vane 20, 402 slidably inserted into the rotor 14, each vane coming into contact with an inner peripheral surface of the cylinder 10, 401 to separate the compression space into a plurality of regions (Figs. 1, 8), wherein the at least one vane comprises a pin 30 that extends in an axial direction, wherein at least one of the first bearing and the second bearing 40, 42 comprises a rail groove 50, 52 into which the pin is inserted (Figs. 1, 2, 8).

Edwards is silent regarding:
wherein an angle between a longitudinal virtual line of the at least one vane and a straight line that passes through a center of the distal end surface of the at least one vane and a center of the rotor is 5° to 20°.
Takatsu teaches (see Fig. 1):
wherein an angle θ between a longitudinal virtual line of the at least one vane 4 and a straight line OG that passes through a center G of the distal end surface of the at least one vane 4 (note that the opening center G of vane groove 3 corresponds to the center of the distal end surface of vane 4 when the vane 4 is fully retracted) and a center O of the rotor 2 is 5° to 20° (6.4° to 9.5°, see translation [0028-0030]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Edwards as taught by Takatsu for the advantages of providing smooth sliding of the vane in the vane groove, suppressing the occurrence of chattering, suppressing the wear of the tip of the vane, and reducing noise (Takatsu [0030]). 

Regarding claim 16, the combination of Edwards and Takatsu teaches:
wherein the distal end surface of the at least one vane 402 facing the inner peripheral surface of the cylinder 401 is coaxial with the inner peripheral surface of the cylinder 401 in an angle range from 40° to 160° in a rotational direction based on a suction completion point (see Edwards Fig. 8).

Regarding claim 17, the combination of Edwards and Takatsu teaches:
wherein a radius of curvature Rt of the distal end surface of the at least one vane 402 facing the inner peripheral surface of the cylinder 401 is smaller than an inner diameter 2Rs of the cylinder 401 in an angle range from 40° to 160° in a rotational direction based on a suction completion point (see Edwards Fig. 8 and col. 15, l. 24-41, Rt = Rs - Rg).

Claim(s) 4-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards US 5,160,252 in view of Takatsu JP 2002-039084 as applied to claims 3, 11, and 15 above, and further in view of Takahashi JP 2002-155878.
Regarding claims 4, 12, and 18, the combination of Edwards and Takatsu is silent regarding:
wherein the distal end surface of the at least one vane comprises a chamfer formed on an edge / wherein the distal end surface of the at least one vane facing the inner peripheral surface of the cylinder includes a chamfer formed on an edge.
Takahashi teaches (see Figs. 1, 4, 7):
wherein the distal end surface of the at least one vane 14, 214 comprises a chamfer 14b, 214b formed on an edge / wherein the distal end surface of the at least one vane 14, 214 facing the inner peripheral surface of the cylinder 1 includes a chamfer 14b, 214b formed on an edge.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Edwards and Takatsu as taught by Takahashi for the advantage of smoothly connecting the main curved surface/distal end surface of the vane to the vane back surface (Takahashi [0003]). 

Regarding claim 5, the combination of Edwards, Takatsu, and Takahashi teaches:
wherein the chamfer 14b, 214b is formed on an edge in a direction opposite to the rotational direction of edges of the distal end surface of the at least one vane 14, 214 (see Takahashi Figs. 3, 4, 7b; rotational direction indicated by arrow in Fig. 3).

Regarding claims 6, 13, and 19, the combination of Edwards, Takatsu, and Takahashi teaches:
wherein a length of the chamfer 14b, 214b in a direction perpendicular to the virtual line is equal to or less than half of a width of the at least one vane 14, 214 (see Takahashi Figs. 1 and 7, especially Fig. 7 clearly indicating that the main curved surface 214a extends for more than half the width of the vane, thus the chamfer/small curved surface 214b extends for less than half the width of the vane).

Regarding claims 7, 14, and 20, the combination of Edwards, Takatsu, and Takahashi is as set forth above silent regarding:
wherein an angle between the chamfer and the virtual line is 70° to 90°.
However, Takahashi further teaches that “The larger the value of the radius of curvature R2 of the small curved surface is, the more the maximum contact pressure applied to the small curved surface can be reduced” [0028]. Thus a person having ordinary skill in the art would have recognized that the radius of curvature of the chamfer, and thus the angle between the chamfer and the virtual line, is a result-effective variable for reducing the maximum contact pressure.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected an angle between the chamfer and the virtual line of 70° to 90° in the combination of Edwards, Takatsu, and Takahashi as further taught by Takahashi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The rest of the cited art disclose other rotary vane compressors with rail grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/01/2022